Citation Nr: 0021094	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for elevated 
triglycerides.

2.  Entitlement to service connection for disability due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from January 1973 to 
May 1997.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina which denied the benefits sought 
on appeal.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosed disability 
due to elevated triglycerides.

2.  There is no medical evidence of a diagnosed disability 
with regard to exposure to asbestos during service.


CONCLUSION OF LAW

The claims of entitlement to service connection for elevated 
triglycerides and for disability due to exposure to asbestos 
are not well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).  

In the instant case, the veteran has failed to cross the 
initial threshold with regard to his claims for service 
connection as he currently has no diagnosed disability due to 
elevated triglycerides or due to exposure to asbestos during 
service.  The veteran's separation examination report of 
February 1997 was negative for any clinical finding of 
disability with regard to elevated triglycerides or for any 
respiratory or other clinical abnormality related to asbestos 
exposure.  A laboratory report dated in February 1997 noted a 
finding of borderline hypertriglyceridemia without indication 
of disability.  The last pulmonary function test during 
service, dated in 1987, was normal.

The veteran was afforded a VA examination in August 1997.  He 
reported no complaints regarding his respiratory system and 
the examination report was negative for any diagnosed 
disability related to the veteran's pulmonary function.  The 
examiner noted that the report of hypertriglyceridemia was an 
incidental finding without sequelae.  

The veteran appeared for a hearing in January 2000.  He 
testified that he wanted the VA to perform a liver function 
test to evaluate whether he had liver damage as the result of 
radiation treatment for testicular cancer.  He stated that 
his oncologist told him that he could have sustained damage 
to his liver from the radiation therapy treatment.  The 
veteran reported that he believed his elevated triglycerides 
were the result of liver damage.  He further testified that 
he did not currently have a diagnosed disability due to the 
increased triglyceride level.

With regard to his asbestos exposure, the veteran reported 
that he was aboard ship in 1997 when a steam valve broke 
apart discharging asbestos laden lagging into the air.  He 
testified that he was exposed to the asbestos in the air for 
approximately 30 minutes.  He reported additional exposure 
throughout his military career.  However, he also testified 
that he had never had a diagnosis of decreased lung capacity, 
despite having had pulmonary function tests.  

As noted previously, in order to establish a well-grounded 
claim there is must be, at a minimum, medical evidence of a 
diagnosed disability.  In the instant case, the veteran has 
no diagnosed disability due to his borderline 
hypertriglyceridemia, which was an incidental finding, and he 
has no diagnosed disability due to asbestos exposure.  
Indeed, during the January 2000 hearing, the veteran 
acknowledged that he had no diagnosis disability with respect 
to either claim.  Accordingly, as there is no medical 
evidence of a diagnosed disability with respect to elevated 
triglycerides, or to asbestos exposure during service, the 
claims must be denied as not well grounded.

In reaching this decision, the Board notes that it is aware 
of no circumstance in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
veteran's claims.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Also, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection denied herein.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   


ORDER

Entitlement to service connection for elevated triglycerides, 
and for disability due to asbestos exposure, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

